                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-361-FDW-DCK

 KRISTEN CUCCIA,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 PROTECTIVE LIFE INSURANCE                           )
 COMPANY,                                            )
                                                     )
                Defendant.                           )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 7) filed by A. Todd Capitano, concerning Alexander B.

Feinberg on July 31, 2019. Alexander B. Feinberg seeks to appear as counsel pro hac vice for

Defendant Protective Life Insurance Company. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 7) is GRANTED. Alexander B.

Feinberg is hereby admitted pro hac vice to represent Defendant Protective Life Insurance

Company.

         SO ORDERED.

                                        Signed: August 1, 2019
